DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAGE (US 2006/0117775 A1 – published 8 June, 2006).
As to claim 1, DAGE discloses a method(abstract) for controlling a heating, ventilation, and air conditioning (HVAC) system (20) including a housing (physical structure of the HVAC system shown in figure 1) having an outdoor air inlet (fresh air/outside air entry shown in figure 1; par. 25) through which outdoor air is allowed to draw in(par. 25) and an indoor air inlet (recirculated air entry shown in figure 1; par. 25) through which an indoor air of a vehicle is allowed to draw in (par. 25), an inlet door (28) for opening or closing the outdoor air inlet and the indoor air inlet (par. 33), and evaporator (36; par. 23) mounted in the housing (figure 1), a heater-side passage (see annotated figure 1) and a bypass passage (see annotated figure 1) formed in parallel in the housing on the downstream side of the evaporator, a heater core (34; par. 23) mounted within the heater-side passage (see annotated figure 1), a temperature door (26) pivotally mounted between the heater side passage and the bypass passage (see annotated figure 1) and configured for opening or closing the heater-side passage and the bypass passage (par. 31 and 33), and an air blower (32) blowing air in to the housing (figure 1; par. 23 and 33).
Furthermore, DAGE disclose an engine (40), and Idle Stop and Go system (par. 26-27), and a controller (50).
However, the limitations of “allowing, by a controller, only the indoor air to be directed into the housing by controlling the inlet door, when the HVAC system operates in a cooling mode and an engine is stopped by an Idle Stop and Go (ISG) system; allowing, by the controller, the indoor air directed into the housing to bypass the heater core, by controlling the temperature door; and maintaining, by the controller, a flow rate of the air directed into the housing at a minimum flow rate, by controlling the air blower” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the HVAC system operates in a cooling mode and an engine stop by an Idle Stop and Go (ISG) system” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

    PNG
    media_image1.png
    829
    1035
    media_image1.png
    Greyscale

Annotated Figure 1

As to claim 2, DAGE discloses the claimed invention, as required. 
More so, the limitations of “allowing, by the controller, only the indoor air to be directed into the housing by controlling the inlet door to fully close the outdoor air inlet and fully open the indoor air inlet when the controller determines that the outdoor air is directed into the housing” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the controller determines that the outdoor air is directed into the housing” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 3, DAGE further discloses:
wherein the HVAC system includes a first actuator (par. 22) coupled to the inlet door and electrically connected to the controller (figure 2), and the first actuator is configured for operating the inlet door by the controller (par. 22, 31, and 33), and
wherein the inlet door is configured to move between a first open position in which the outdoor air inlet is fully opened and the indoor air inlet is fully closed and a second open position in which the outdoor air inlet is fully closed and the indoor air inlet is fully opened (par. 22, 31, and 33).
However, the limitations of “when a first voltage applied to the first actuator is a first minimum voltage, the inlet door is configured to move to the first open position, and when the first voltage is a first maximum voltage, the inlet door is configured to move to the second open position.” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when a first voltage is applied to the first actuator is a first minimum voltage” and “when the first voltage is a first maximum voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 4, DAGE discloses the claimed invention, as required. 
More so, the limitations of “setting, by the controller, the first voltage to the first maximum voltage when the first voltage is higher than or equal to the first minimum voltage and lower than the first maximum voltage.” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the first voltage is higher than or equal to the first minimum voltage and lower than the first maximum voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 5, DAGE discloses the claimed invention, as required. 
More so, the limitations of “allowing, by the controller, the indoor air directed into the housing to bypass the heater core by controlling the temperature door to fully open the bypass passage and fully close the heater-side passage when at least a portion of the heater-side passage is opened” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when at least a portion of the heater-side passage is opened” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 6, DAGE further discloses:
wherein the HVAC system further includes a second actuator (par. 21) coupled to the temperature door and electrically connected to the controller (figures 2; par. 22 and 31), and the second actuator is configured to operate the temperature door by the controller (par. 22, 31, and 33),
wherein the temperature door is configured to move between a first operating position in which the heater-side passage is fully closed and the bypass passage is fully opened and a second operating position in which the heater-side passage is fully opened and the bypass passage is fully closed (par. 22, 31, 33).
However, the limitations of “wherein when a second voltage applied to the second actuator is a second minimum voltage, the temperature door is configured to move to the first operating position, and wherein when the second voltage is a second maximum voltage, the temperature door is configured to move to the second operating position.” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when a second voltage applied to the second actuator is a second minimum voltage” and “when the second voltage is a second maximum voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 7, DAGE discloses the claimed invention, as required. 
More so, the limitations of “setting, by the controller, the second voltage to the second minimum voltage when the second voltage is higher than the second minimum voltage and lower than or equal to the second maximum voltage” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the second voltage is higher than the second minimum voltage and lower than or equal to the second maximum voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 8, DAGE further discloses wherein the HVAC system further includes a compressor (37; figure 1) fluidically connected to the evaporator.
However, the limitations of “setting, by the controller, the flow rate of the air blown by the air blower electrically connected to the controller, to the minimum flow rate when the controller determines that the flow rate of the air blown by the air blower is higher than or equal to a reference flow rate, wherein the reference flow rate is an air flow rate allowing a temperature of the evaporator to rise to a limit temperature within a reference time when the compressor is stopped, and wherein the limit temperature is a temperature of the evaporator allowing the engine to be restarted by the ISG system” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the controller determines that the flow rate of the air blown by the air blower is higher than or equal to a reference flow rate” and “when the compressor is stopped” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 9, DAGE discloses the claimed invention, as required. 
More so, the limitations of “wherein the flow rate of the air blown into the housing by the air blower becomes the minimum flow rate when a third voltage applied to the air blower is a third minimum voltage, and wherein the flow rate of the air blown into the housing by the air blower becomes a maximum flow rate when the third voltage is a third maximum voltage” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when a third voltage applied to the air blower is a third minimum voltage” and “when the third voltage is a third maximum voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 10, DAGE discloses the claimed invention, as required. 
More so, the limitations of “determining, by the controller, whether the third voltage is higher than or equal to a reference voltage, and when the controller determines that the third voltage is higher than or equal to the reference voltage, the controller is configured to subtract a predetermined voltage from the third voltage until the third voltage is set to the third minimum voltage, wherein the reference voltage is a voltage corresponding to the reference flow rate” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the controller determines that the third voltage is higher than or equal to the reference voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 11, DAGE discloses the claimed invention, as required. 
More so, the limitations of “setting, by the controller, the third voltage to the third minimum voltage when the third voltage is higher than or equal to the third minimum voltage and lower than the reference voltage” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when the third voltage is higher than or equal to the third minimum voltage and lower than the reference voltage” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

As to claim 12, DAGE further discloses wherein the HVAC system further includes a compressor (37; figure 1) fluidically connected to the evaporator.
However, the limitations of “setting, by the controller, a duty cycle of the compressor to 100% for a predetermined time period when receiving a stop signal of the engine from the ISG system; and controlling, by the controller, the ISG system to stop the engine” are not required by the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP§ 2111.04 – II. Particularly, the limitations are contingent upon “when receiving a stop signal of the engine from the ISG system” occurring. As this condition is not positively recited by the claims, the method steps are not required, since the claimed invention may be practiced without the condition occurring. As such, DAGE, as provided above, based on the requirements of the claim, anticipates the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763